DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 14-8, 11, and 14-18 have been amended. Claims 2 and 12 were canceled. Claims 1-20 remain pending and are ready for examination.

Rejections not based on Prior Art
In view of Applicant’s amendments, the previous 35 U.S.C. § 112 rejection has been withdrawn.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, and 13-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1:
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03.
The claim is to a computing system, i.e. one of the statutory categories.

Step 2A prong one: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(11) and the October 2019 Update, a claim "recites" a judicial exception when the judicial exception is "set forth" or "described" in the claim.
The claim recites:
“associating, by the cloud-based system, the state detection cloud-bot with a first Internet-of-Things (IoT) device deployed in a first sub-region of a region associated with the particular user account and with a second IoT device deployed in a second sub-region of the region associated with the particular user account, the first IoT device being managed by a first entity, the second IoT device being managed by a second entity, the first entity being different than the second entity;”
These limitations recite concepts that can be practically performed in the human mind. Thus, the limitations fall into the “Mental Processes” grouping of abstract ideas. (Step 2A prong one: YES).
"generating, by the state detection cloud-bot based on at least a portion of the first data and at least a portion of the second data, a likelihood the region is in the trigger state;"
These limitations fall into the "Mathematical concepts" as well as mental process groupings of abstract ideas (Step 2A prong one: YES).

Step 2A prong two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section lll{A){2), 84 Fed. Reg. at 54-55.
This judicial exception is not integrated into a practical application because: Besides the abstract idea, the claim recites the additional limitations of:
"A computing system comprising:
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the computing system to perform:
storing, by a cloud-based system, a set of cloud-bots available for deployment, each of the cloud-bots including a respective service, each of the cloud-bots being selectable to support multiple different user accounts; 
receiving for a particular user account of the multiple different user accounts selection of a state detection cloud-bot of the set of cloud-bots available for deployment, the state detection cloud-bot including a cloud-based microservice that monitors for a trigger state; 
for the particular user account,
gathering, by the cloud-based system, first data and second data over a communication network, the first data being detected by the first IoT sensor device, the second data being detected by the second IoT sensor device;
executing, by the cloud-based system, the state detection cloud-bot;
if the likelihood satisfies a first threshold condition associated with the trigger state, initiating by the state detection cloud-bot one or more first response actions of a set of first response actions associated with the first threshold condition, the one or more first response actions controlling one or more device actions of at least one particular IoT device of a first set of IoT devices; and 
if the likelihood satisfies a second threshold condition associated with the trigger state, initiating by the state detection cloud-bot one or more second response actions of a set of a second response actions associated with the second threshold condition, the one or more second response actions controlling one or more device actions of at least one particular IoT device of a second set of IoT devices.”
The computing system, processor, memory storing instructions, cloud-based system, communication network, sensors, state detection cloud-bot, loT devices are a recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Thus, these limitations represent no more than mere instructions to apply the judicial exceptions on a computer.
The limitations “storing, by a cloud-based system, a set of cloud-bots available for deployment, each of the cloud-bots including a respective service, each of the cloud-bots being selectable to support multiple different user accounts;” merely add 
The limitations “receiving for a particular user account of the multiple different user accounts selection of a state detection cloud-bot of the set of cloud-bots available for deployment, the state detection cloud-bot including a cloud-based microservice that monitors for a trigger state;” merely add insignificant extra-solution activity to the judicial exception because they claim mere data gathering.
The limitations "gathering, by a cloud-based system, first data and second data ..." represents mere instructions to apply a judicial exception and is recited at high level of generality. These limitation in the claim are thus insignificant extra-solution activity.
The limitations "initiating by the state detection cloud-bot ..." recite the cloud-bot and loT devices so generically that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the cloud-bot and loT devices does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank lnt'I, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A prong two: NO).

Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05 
Regarding the additional elements:
The computing system, processor, memory storing instructions, cloud-based system, communication network, sensors, state detection cloud-bot, loT devices are a recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Thus, these limitations represent no more than mere instructions to apply the judicial exceptions on a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “storing” and “receiving” limitations do not amount to significantly more than the judicial exception because they are well-understood, routine, and conventional (See MPEP 2106.05(d) – receiving or transmitting data over a network.) 
The limitations "gathering, by the cloud-based system, first data and second data ..." represents mere instructions to apply a judicial exception and is recited at high level of generality. These limitation in the claim are thus insignificant extra-solution activity. This is also well-understood, routine, conventional activity - see Matsuoka029 (US 20140317029 A1), Saxena US 20160248847 A1, Davis ( US 20170301213 A1 ), Vangeel ( US 20160095189 A1 ) , Matsuoka774 (US 20120186774 A1 ), Matsuoka741 (US 8630741 B1 ).

Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.

Claims 3-10 depend on claim 1 and do not contain additional limitations that integrate the recited judicial exception into a practical application or adds an inventive concept to the claim so that the claim as a whole amounts to significantly more than the recited exception.

Claims 11 and 13-20 are method claims containing limitations similar to those in claims 3-10 and are rejected using the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claimss 1, 3-4, 6-9, 11-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka029 (US 20140317029 A1) in view of Sundaresan et al. (US 20170064550A1 -hereinafter Sundaresan).
Regarding Claim 1, Matsuoka029 teaches a computing system comprising:
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing system to perform: (see [0047]; Matsuoka029: “An intelligent controller is generally implemented using one or more processors 502, electronic memory 504-507, and various types of microcontrollers 510-512”)




gathering, by the cloud-based system, first data and second data over a communication network (see [0050]; Matsuoka029: “The controller logic accesses and uses cloud-based data-processing systems 713. See [0042]; Matsuoka029: “In general, smart-home devices include one or more different types of sensors, one or more controllers and/or actuators, and one or more communications interfaces that connect the smart-home devices to other smart-home devices, routers, bridges, and hubs within a local smart-home environment, various different types of local computer systems, and to the Internet, through which a smart-home device may communicate with cloud-computing servers and other remote computing systems”. See [0069]; Matsuoka029: “an intelligent controller maintains a presence-probability map over time, adjusting the presence-probability map, at intervals, to reflect a best estimate for the probability of the presence of a human being in subregions of the map based on current sensor readings, historical, electronically stored information, and information obtained That is, the cloud-computing servers gathers sensors readings (first and second data) from the sensors in subregions (first and second sensors)), the first data being detected by the first IoT device, the second data being detected by the second IoT device; (see [0042]; Matsuoka029: “In general, smart-home devices include one or more different types of sensors”. See [0052]; Matsuoka029: “There are many different types of sensors and sensor output. In general, sensor output is directly or indirectly related to some type of parameter, machine state, organization state, computational state, or physical environmental parameter.”)
executing, by the cloud-based system, the state detection cloud-bot; (see [0050]; Matsuoka029: “The controller logic accesses and uses cloud-based data-processing systems 713. See [0100]; Matsuoka029: “as a result of interpretation of sensor data by the intelligent controller, the intelligent controller maintains a current probability-of-presence indication that indicates whether or not an entity, such as a human being, is present in the controlled environment”. That is, executing the intelligent controller's cloud-based data processor (cloud-bot) to process sensor data and generate presence/no-presence probability (state detection))
generating, by the state detection cloud-bot based on at least a portion of the first data and at least a portion of the second data, a likelihood the region is in the trigger state; (Matsuoka029 as discussed in previous limitation teaches the cloud-based data processor (cloud-bot) generates presence/no-presence probability (likelihood) based on sensor data (first and second data). See [0066]; Matsuoka029: “Intelligent controllers that detect the presence and/or absence of human beings in an environment or a portion of an environment (region in a trigger state) generally construct probability (likelihood) map or scalar indication after each new sensor reading, after a threshold-level change in sensor readings, (based on first and second data) at regular intervals, after expiration of timers or after fielding interrupts, or on many other temporal bases”)
if the likelihood satisfies a first threshold condition associated with the trigger state, initiating by the state detection cloud-bot one or more first response actions of a set of first response actions associated with the first threshold condition, the one or more first response actions controlling one or more device actions of at least one particular IoT device of a first set of IoT devices (see [0066]; Matsuoka029: The presence-probability maps or scalar indications are then used for adjustment of control schedules and launching of any of various control operations dependent on the presence or absence of human beings in the overall environment or regions of the environment controlled by the intelligent controllers; [0108]; the scheduled control is carried out (first response action), in step 3216, when the intelligent controller is in the presence state - wherein the presence state is indicated by presence probability rises above a first threshold (satisfies a first threshold condition): [0076] When the probability of human presence within the perception region rises above a first threshold value 1702, the intelligent controller transitions to a presence state 1704; further, the devices being controlled are loT devices: [0040] The smart-home environment 100 includes a number of intelligent, multi-sensing, network-connected devices (loT devices). The smart-home devices may also communicate with cloud-based smart-home control and/or data­ processing systems; [0041] The smart-home intelligent thermostats 102, one or more intelligent hazard-detection units 104, one or more intelligent entryway-interface devices 106, smart switches, including smart wall-like switches 108, smart utilities interfaces and other services interfaces, such as smart wall-plug interfaces 110, and a wide variety of intelligent, multi-sensing, network-connected appliances 112, including refrigerators, televisions, washers, dryers, lights, audio systems, intercom systems, mechanical actuators, wall air conditioners, pool-heating units, irrigation systems, and many other types of intelligent appliances and systems); and
 if the likelihood satisfies a second threshold condition associated with the trigger state, initiating by the state detection cloud-bot one or more second response actions of a set of a second response actions associated with the second threshold condition, the one or more second response actions controlling one or more device actions of at least one particular IoT device of a second set of IoT devices. (see [0076] Matsuoka029: When the probability of presence of a human being within the perception region falls below a second threshold value 1706, the intelligent controller transitions to a no-presence state 1708; [0093] As a result of the no-presence event, the intelligent controller adjusts (second response action) the control schedule by lowering the desired parameter value back to a relatively low value 2422. For example, in a home-heating context, the parameter value may correspond to temperature and the fact that there are no occupants at time t1 justifies lowering the temperature setting (second response action) in order to save energy)
However, Matsuoka029 does not explicitly teach:
storing, by a cloud-based system, a set of cloud-bots available for deployment, each of the cloud-bots including a respective service, each of the cloud-bots being selectable to support multiple different user accounts; 
receiving for a particular user account of the multiple different user accounts selection of a state detection cloud-bot of the set of cloud-bots available for deployment, the state detection cloud-bot including a cloud-based microservice that monitors for a trigger state; 
for the particular user account, 
associating, by the cloud-based system, the state detection cloud-bot with a first Internet-of-Things (IoT) device deployed in a first sub-region of a region associated with the particular user account and with a second IoT device deployed in a second sub-region of the region associated with the particular user account, the first IoT device being managed by a first entity, the second IoT device being managed by a second entity, the first entity being different than the second entity; 
Sundaresan from the same or similar field of endeavor teaches:
storing, by a cloud-based system, a set of cloud-bots available for deployment, each of the cloud-bots including a respective service (see [0024]; Sundaresan: “The server computing device 125 hosts one or more WAN accessible services 130, which may be web based services and/or cloud services (e.g., a web based service hosted in a cloud computing platform).”), each of the cloud-bots being selectable to support multiple different user accounts; (see [0034]; Sundaresan: “WAN accessible services 130 include an access control manager 128 that performs user accounts.”)
receiving for a particular user account of the multiple different user accounts selection of a state detection cloud-bot of the set of cloud-bots available for deployment (see [0033]; Sundaresan: “Additionally, a user may use an appropriate third party user account to log into a remote control application 115D-F on third party service 185. The WAN accessible services 130 may provide an interface for indirectly controlling and monitoring one or more of the devices 135A-C associated with that user account. If that user account is linked to other user accounts, then the WAN accessible services 130 may additionally provide an interface for indirectly controlling and monitoring one or more of the devices 135A-C that are associated with those other user accounts. Thus, the user may use a single remote control application and a single user account to control all of the user's devices (which may be associated with various different user accounts).” See [0036]; Sundaresan: “For example, a role associated with a user account may include permissions to control a state of device 135A.”), the state detection cloud-bot including a cloud-based microservice that monitors for a trigger state; (see [0024]; Sundaresan: “The server computing device 125 hosts one or more WAN accessible services 130, which may be web based services and/or cloud services (e.g., a web based service hosted in a cloud computing platform).” See [0039]; Sundaresan: “WAN accessible services 130 may additionally include a rules engine 129… The rules engine 112 may then determine whether the data received from a data source satisfies criteria that trigger one or more events or operations indicated in a rule. 
for the particular user account, (see [0033]; Sundaresan: “Additionally, a user may use an appropriate third party user account to log into a remote control application 115D-F on third party service 185. The WAN accessible services 130 may provide an interface for indirectly controlling and monitoring one or more of the devices 135A-C associated with that user account.)
associating, by the cloud-based system, the state detection cloud-bot with a first Internet-of-Things (IoT) device deployed in a first sub-region of a region associated with the particular user account and with a second IoT device deployed in a second sub-region of the region associated with the particular user account (see [0039]; Sundaresan: “WAN accessible services 130 may additionally include a rules engine 129. Rules engine 129 applies one or more rules to determine actions and generate messages and/or commands to implement the determined actions based on received events…” Responsive to determining that received data satisfies criteria of a rule, rules engine 129 may determine a state change to implement on a device 135A-C, and may issue an instruction to device management system 131 to cause the device management system 131 to send a command to the device 135A-C. See [0017]; Sundaresan: “The devices 135A-C are devices with embedded systems 150A-C.” See [0088]; Sundaresan: “In an example, the first network-accessible device may be an electronic door lock manufactured by the first OEM that is attached to an external door of a house, the second network-accessible device may be a light, manufactured by a second OEM, that is located in a room of the house”), the first IoT device being managed by a first entity, the second IoT device being managed by a second entity, the first entity being different than the second entity; (see [0030]; Sundaresan: “remote control application 115A may be provided by a first OEM that has manufactured device 135A and device 1358, and may be associated with a first user account, and remote control application 1158 may be provided by a second OEM that has manufactured device 135C, and may be associated with a second user account.” See [0015]; Sundaresan:” user data associated with usage of devices manufactured by OEM A may be shared with the user account of OEM A, while user data associated with usage of devices manufactured by OEM B may be shared with the user account of OEM B. Thus, a user may conveniently access each of the user's devices using a single application without loss or leakage of any user data for the individual OEMs.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Matsuoka029 to include Fadell’s features of storing, by a cloud-based system, a set of cloud-bots available for deployment, each of the cloud-bots including a respective service, each of the cloud-bots being selectable to support multiple different user accounts; receiving for a particular user account of the multiple different user accounts selection of a state detection cloud-bot of the set of cloud-bots available for deployment, the state detection cloud-bot including a cloud-based microservice that monitors for a trigger state; for the particular user account, associating, by the cloud-based system, the state detection cloud-bot with a first Internet-of-Things (IoT) device deployed in a first sub-region of a region associated with the particular user account and with a second IoT device deployed in a second sub-region of the region associated with the particular user account, the first IoT device 

Regarding Claim 3, the combination of Matsuoka029 and Sundaresan teaches the limitations as described in claim 1, Matsuoka029 further teaches wherein the region corresponds to a building structure, and the first sub-region corresponds to an outer-doorway of the building structure, and the second sub-region corresponds to one or more rooms of the building structure. (Matsuoka029 [0041] The smart-home devices may include one or more intelligent entryway (outer-doorway)-interface devices 106; [0068] each subregion corresponding to a room in the residence)

Regarding Claim 4, the combination of Matsuoka029 and Sundaresan teaches the limitations as described in claim 1, Matsuoka029 further teaches wherein the state detection cloud-bot comprises a home detection cloud-bot, and the trigger state comprises a home state. (Matsuoka029 [0050] The controller logic accesses and uses cloud­based data-processing systems 713; [0100] as a result of interpretation of sensor data by the intelligent controller, the intelligent controller maintains a current probability-of-presence indication that indicates whether or not an entity, such as a human being, is present in the controlled environment (home state))

Regarding Claim 6, the combination of Matsuoka029 and Sundaresan teaches the limitations as described in claim 1, Matsuoka029 further teaches wherein the state detection cloud-bot comprises an away detection cloud-bot, and the trigger state comprises an away state. (Matsuoka029 0076] When the probability of presence of a human being within the perception region falls below a second threshold value 1706, the intelligent controller transitions to a no-presence state (away state))

Regarding Claim 7, the combination of Matsuoka029 and Sundaresan teaches the limitations as described in claim 1, Matsuoka029 further teaches wherein the state detection cloud-bot comprises a vacation detection cloud-bot, and the trigger state comprises a vacation state. (Matsuoka029 [0079] there may be additional presence-related states, the intelligent controller may operate within a presence state 1902, a no-presence state 1904, or a long-term no-presence state (vacation state))

Regarding Claim 8, the combination of Matsuoka029 and Sundaresan teaches the limitations as described in claim 1, Matsuoka029 further teaches wherein the state detection cloud-bot includes a model, and the at least a portion of the first data and at least a portion of the second data comprises real-time input for the model, and the likelihood the region is in the trigger state comprises an output of the model. (Matsuoka029 as discussed in claim 1's rejection, Matsuoka029 teaches that the intelligent controller's cloud-based data processor (cloud-bot) takes sensor data (first and second data) as input and generates presence/no-presence probability as an output. This means the cloud-based data processor includes a model for modeling the relationship between sensor data and presence/no-presence probability; further, the sensor data are real-time: [0074] In the case that the control event is a sensor event, as determined in step 1616, then a sensor routine is called by the intelligent controller in step 1618 to process the sensor event. Sensor events may include interrupts generated by a sensor as a result of a change in sensor output (sensor data as real-time input for data processing))

Regarding Claim 9, the combination of Matsuoka029 and Sundaresan teaches the limitations as described in claim 1, Matsuoka029 further teaches wherein the model comprises a machine learning model. (Matsuoka029 [0001] machine-learning methods incorporated within intelligent controllers, that determine the presence of one or more types of entities within an area, volume, or environment controlled by the intelligent controller - the intelligent controller's data processor uses machine-learning methods)

Claims 11, 13-14, 16-19 contain similar limitations to those in claims 1, 3-4, and 6-9 are rejected using the same rationale.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka029 in view of Sundaresan further in view of Matsuoka774 (US 20120186774 A1).
Regarding Claim 5, the combination of Matsuoka029 and Sundaresan teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the state detection cloud-bot comprises a sleep detection cloud-bot, and the particular state comprises a sleep state.
Matsuoka774 from the same or similar field of endeavor teaches wherein the state detection cloud-bot comprises a sleep detection cloud-bot, and the particular state comprises a sleep state. (Matsuoka774 [043] FIG. 5 is a diagram illustrating various states a conditioned enclosure may be classified into one of four states: Home (510), also known as "occupied"; Away-Normal (512) also known as "unoccupied" or "away intraday"; Away-Vacation (514), also known as "away inter-day"; and Sleep (520).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuoka029 and Sundaresan to incorporate a sleep detection bot as taught by Matsuoka774 because that would help distinguish between presence-and-awake state and presence-and-sleeping state and set appropriate desired temperatures accordingly. (Matsuoka774 [0034])

Claims 15 contains similar limitations to those in claim 5 and is rejected using the same rationale.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka029 in view of Sundaresan further in view of Amayri (Estimating occupancy in heterogeneous sensor environment, 2016, Energy and Buildings, pp.46-58).
Regarding Claim 10, the combination of Matsuoka029 and Sundaresan teaches the limitations as described in claim 9; however, it does not explicitly teach wherein the machine learning model comprises a random forest machine learning model. 
Amayri from the same or similar field of endeavor teaches wherein the machine learning model comprises a random forest machine learning model. (Amayri Abstract: approach is proposed to determine the common sensors that shall be used to estimate and classify the approximate number of people (within a range) in a room. Means to estimate occupancy include motion detection, power consumption, CO2concentration sensors, microphone or door/window positions. The proposed approach is inspired by machine learning ... C45 and random forest algorithms have been applied; pg.50 col2 last paragraph: Using information gain values (see Table 3), the most relevant features to estimate occupancy could be determined. The table presents the information gains for the considered discretizations. Selected classifiers would have to determine an optimal discretization. It is done implicitly by the C4.5 and random forest classification algorithms)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuoka029 and Sundaresan to adopt a random forests machine learning model as taught by Amayri because such as model would provide superior performance with low error rate. (Amayri pg.51 Abstract, col1 last paragraph, Conclusion)

Claims 20 contains similar limitations to those in claim 10 and is rejected using the same rationale.

Response to Arguments
Applicant’s arguments filed 05/09/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the seventh page of the remarks (numbered as page 13) which recites:
“Matsuoka029, Fadell and Burks fail to describe at least "storing, by a cloud-based system, a set of cloud-bots available for deployment, each of the cloud-bots including a respective service, each of the cloud-bots being selectable to support multiple different user accounts; receiving for a particular user account of the multiple different user accounts selection of a state detection cloud-bot of the set of cloud-bots available for deployment, the state detection cloud-bot including a cloud-based microservice that monitors for a trigger state; for the particular user account, associating, by the cloud-based system, the state detection cloud-bot with a first Internet-of-Things (IoT) device deployed in a first sub-region of a region associated with the particular user account and with a second IoT device deployed in a second sub-region of the region associated with the particular user account, the first IoT device being managed by a first entity, the second IoT device being managed by a second entity, the first entity being different than the second entity", as recited in amended claim 1 and similarly recited in amended claim 11.”
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Sundaresan, has been relied upon to reject the limitations incorporated in the amendment.

Dependent claims 3-10 and 13-20 depend directly, or indirectly, from independent claim 1. The rejections to these claims are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khalid (US20170170979) discloses the cloud based server store the data in a location associated with a given user account associated with the residential device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117